Exhibit 99.1 Envision Solar International, Inc. and Subsidiaries Consolidated Financial Statements December 31, 2008 and 2007 Envision Solar International, Inc. and Subsidiaries Table of Contents Page (s) Report of Independent Register Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statement of Operations 3 Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 22 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of: Envision Solar International, Inc. We have audited the accompanying consolidated balance sheets of Envision Solar International, Inc. and Subsidiaries as of December 31, 2008 and 2007 and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2008.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Envision Solar International, Inc. and Subsidiaries as of December 31, 2008 and 2007 and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company reported a net loss of $9,595,342 and $3,282,592 in 2008 and 2007, respectively, and used cash for operating activities of $2,898,044 and $1,276,670 in 2008 and 2007, respectively.At December 31, 2008, the Company had a working capital deficiency, stockholders' deficiency and accumulated deficit of $1,550,307, $1,157,819 and $13,164,806, respectively.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management's plans as to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida February 10, 2010 1 Envision Solar International, Inc. and Subsidiaries Consolidated Balance Sheets December 31, Assets 2008 2007 Current Assets Cash $ 3,083 $ 257,753 Accounts Receivable, net 173,798 60,269 Prepaid and other current assets, net 70,663 87,068 Total Current Assets 247,544 405,090 Property and Equipment, net 359,098 227,427 Other Assets Deposits 33,390 19,240 Total Other Assets 33,390 19,240 Total Assets $ 640,032 $ 651,757 Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ 990,357 $ 106,789 Accounts Payable - Related Party 41,374 15,979 Accrued Expenses 58,990 61,624 Sales Tax Payable 36,828 - Billings in excess of costs on uncompleted contract 56,831 - Note Payable-Officer 18,700 - Note Payable 591,771 - Deferred Revenue 3,000 62,700 Total Current Liabilities 1,797,851 247,092 Commitments and Contingencies (Note 9) Stockholders' Equity (Deficit) Common Stock, no par value, 10,000,000 shares authorized, 4,648,852 2,142,576 841,263 and 763,702 shares issued and outstanding at December 31, 2008 and 2007, respectively Additional Paid-in-Capital 7,358,135 1,831,553 Accumulated Deficit (13,164,806 ) (3,569,464 ) Total Stockholders' Equity (Deficit) (1,157,819 ) 404,665 Total Liabilities and Stockholders' Equity (Deficit) $ 640,032 $ 651,757 The Accompanying notes are an integral part of these Consolidated Financial Statements. 2 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Operations For the Year Ended December 31, 2008 2007 Revenues $ 2,418,391 $ 52,661 Cost of Revenues Materials 1,338,289 38,238 Consultants 47,642 25,742 Consultants-related party - 66,167 Design 14,450 - Subcontractors 1,448,627 - Other Cost of Revenues 46,456 17,600 Total Cost of Revenues 2,895,464 147,747 Gross Loss (477,073 ) (95,086 ) Operating Expenses (including stock based compensation expense of $4,363,912 for the year ended December 31, 2008 and $1,831,553 for the year ended December 31, 2007) 9,076,473 3,186,706 Loss From Operations (9,553,546 ) (3,281,792 ) Other Income (Expense) Interest Expense (32,376 ) - Total Other Income (Expense) (32,376 ) - Income (Loss) Before Income Tax (9,585,922 ) (3,281,792 ) Income Tax Expense (9,420 ) (800 ) Net Loss $ (9,595,342 ) $ (3,282,592 ) The Accompanying notes are an integral part of these Consolidated Financial Statements 3 Envision Solar International Inc. and Subsidiaries Consolidated Statements of Changes of Stockholders' Equity (Deficit) Years Ended December 31, 2008 and 2007 Common Stock Additional Paid-in-Capital Accumulated Shares Amount Deficit Total Balance at June 12, 2006 (Inception) - $ - $ - $ - $ - Stock issued for cash 255,000 155,000 - - 155,000 Net Loss from June 12, 2006 (Inception) to December 31, 2006 - - - (286,872 ) (286,872 ) Balance at December 31, 2006 255,000 155,000 - (286,872 ) (131,872 ) Stock issued as compensation 49,994 49,994 - - 49,994 Conversion of debt from related party to stock 238,875 238,875 - - 238,875 Stock Issued for Cash 199,848 1,998,480 - - 1,998,480 Cash offering costs - (299,773 ) - - (299,773 ) Common stock issued as part of offering costs 19,985 199,850 - - 199,850 Stock based offering costs - (199,850 ) - - (199,850 ) Stock option expense - - 1,831,553 - 1,831,553 Net Loss 2007 - - - (3,282,592 ) (3,282,592 ) Balance at December 31, 2007 763,702 2,142,576 1,831,553 (3,569,464 ) 404,665 Value of options issued to seller of company acquired - - 1,157,676 - 1,157,676 Stock issued to seller of company acquired 10,000 100,000 - - 100,000 Value of options granted to reduce the outstanding liabilities from certain vendors - - 14,994 - 14,994 Common stock issued for cash 67,311 2,692,444 - - 2,692,444 Capital raising fees incurred during the year - (296,168 ) - - (296,168 ) Stock Option Expense - - 4,353,912 - 4,353,912 Stock issued for services 250 10,000 - - 10,000 Net Loss 2008 - - - (9,595,342 ) (9,595,342 ) Balance at December 31, 2008 841,263 $ 4,648,852 $ 7,358,135 $ (13,164,806 ) $ (1,157,819 ) The Accompanying notes are an integral part of these Consolidated Financial Statements 4 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Cash Flows Year Ended December 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (9,595,342 ) $ (3,282,592 ) Adjustments to Reconcile Net loss to Net Cash Used in Operating Activities Amortization of prepaid interest 32,108 - Depreciation and Amortization 52,105 17,829 Bad debt expense 105,955 14,071 Goodwill impairment 1,358,254 - Common stock issued for services 10,000 49,994 Trademark impairment 68,827 - Compensation expense related to grant of stock options 4,353,912 1,831,553 Changes in assets and liabilities (Increase)decrease in: Accounts Receivable (219,484 ) (61,830 ) Prepaid Expenses and other current assets 86,068 (99,578 ) Deposits (14,150 ) (19,240 ) Increase(decrease) in: Accounts Payable 806,984 106,789 Accounts Payable - related party 25,395 74,736 Accrued Expenses (2,635 ) 28,898 Sales Tax Payable 36,828 - Billings in excess of costs on uncompleted contract 56,831 - Deferred Revenue (59,700 ) 62,700 NET CASH USED IN OPERATING ACTIVITIES (2,898,044 ) (1,276,670 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid in acquisition (9,000 ) - Purchase of trademark (71,200 ) - Purchase of Equipment (181,402 ) (224,256 ) NET CASH USED IN INVESTING ACTIVITIES (261,602 ) (224,256 ) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of Common Stock 2,692,444 1,998,480 Capital Raising costs (296,168 ) (299,773 ) Proceeds from Issuance of notes payable 490,000 - Proceeds from notes payable from-shareholders 18,700 - NET CASH PROVIDED BY FINANCING ACTIVITIES 2,904,976 1,698,707 NET INCREASE (DECREASE) IN CASH (254,670 ) 197,781 CASH AT BEGINNING OF YEAR 257,753 59,972 CASH AT END OF YEAR $ 3,083 $ 257,753 Supplemental Disclosure of Cash Flow Information: Interest Expense $ 32,376 $ - Income Tax $ (9,420 ) $ 800 Supplemental Disclosure of Non-Cash Investing and Financing Activities: Conversion of note payable to a related party to common stock $ - $ 238,875 Common stock issued as offering costs $ - $ 199,850 Stock-based fees paid for acquisition $ 1,257,676 $ - Conversion of accounts payable to common stock $ 14,994 $ - Original issue discount on note payable $ 101,771 $ - The Accompanying notes are an integral part of these Consolidated Financial Statements 5 ENVISION SOLAR INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER31, 2008 and 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CORPORATE ORGANIZATION The Company was incorporated on June 12, 2006 as a limited liability company (“LLC”), under the name Envision Solar, LLC.In September 2007, the company was reorganized as a California C Corporation and issued one share of common stock for each outstanding member unit in the LLC.The change in capitalization to common stock from member equity has been retroactively applied to all periods presented in the accompanying consolidated financial statements.Also during 2007, the Company formed various wholly owned subsidiaries to account for its planned future operations.All references to “us”, “we”, “our”, “Envision” or “the Company”, refer to Envision Solar, LLC or the newly formed Corporationand its wholly-owned subsidiariesunless otherwise stated. In 2007, the Company established a series of subsidiaries: 1. Envision Energy Group, Inc. 2.Envision Solar Construction Company, Inc. 3.Envision Solar Design, Inc. 4.Envision Solar Development, Inc. 5.Envision Solar Operation & Management, Inc. 6.Envision Solar Residential, Inc. 7.Envision Solar Technology, Inc. and 8.Greenshade Network, Inc.In addition, in 2008, the Company established one other subsidiary, Envision Africa LLC, a wholly owned LLC.During 2008 only two were operational, with Envision Africa anticipated to become operational in the future.The remaining subsidiaries were dissolved with the Secretary of State of California in 2008.The two operational subsidiaries included in these consolidated financial statements are:Envision Solar Residential, Inc. and Envision Solar Construction Company, Inc. NATURE OF OPERATIONS Envision Solar (“the Company”) is a solar project and technology developer providing turn-key design/build solutions for commercial, industrial, institutional and residential projects.Founded by award-winning sustainable design architects with extensive international business development and industrial design expertise, the Company strives to be first-to-market and the leading worldwide brand in solar parking arrays.The Company has two lines of business, ParkSolarSM for commercial, industrial and government projects, and LifeSystemsSM for residential and light commercial products and projects. Both groups have envisioned, invented and engineered the leading next generation, patent pending, “solar integrated building systems™” (SIBS™) which are providing the foundation for the lowest cost, most highly engineered solutions available for the massive future worldwide market for solar parking array installations. The Company’s business model includes vertical integration of all key capabilities required for the full, turn-key “single-point-of-contract™” implementation of each project.These capabilities include project planning and management, design, construction, operations and maintenance, and structured finance. The Company is continuing to secure its position as the key participant at the convergence of solar energy and the real estate and building industry. The Company operates with the following trade names: ParkSolarSM: Commercial Scale Solar Parking Arrays, LifeSystemsSM: Residential Component-Based Solar Integrated Buildings, and GreenShade.SM PRINCIPALS OF CONSOLIDATION The consolidated financial statements include the accounts of Envision Solar International Inc. and its wholly-owned subsidiaries.All significant inter-company balances and transactions have been eliminated in the consolidation. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates in the accompanying consolidated financial statements include the allowance for doubtful accounts receivable, depreciable lives of property and equipment, fair value allocation in an acquisition, valuation of goodwill and trademarks, valuation of share-based payments and the valuation allowance on deferred tax assets. 6 ENVISION SOLAR INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER31, 2008 and 2007 CONCENTRATIONS Concentration of Credit Risk Financial instruments that potentially subject us to concentrations of credit risk consist of cash and accounts receivable. The Company maintains its cash in bank and financial institution deposits that at times may exceed federally insured limits.The Company has not experienced any losses in such accounts from inception through December 31, 2008.As of December 31, 2008 and 2007, there was approximately $0 and $94,539, respectively, in excess of federally insured limits. Concentration of Accounts
